IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,675


HENRY WATKINS SKINNER, Appellant

v.


THE STATE OF TEXAS




ON DIRECT APPEAL FROM THE TRIAL COURT'S RULING 
DENYING DNA TESTING FILED IN CAUSE NO. 5216 
IN THE 31ST JUDICIAL DISTRICT COURT
GRAY COUNTY


Per Curiam.

O R D E R


	This is a direct appeal of the trial court's ruling on a motion for DNA testing filed
in the 31st Judicial District Court of Gray County, Cause No. 5216, styled The State of
Texas v. Henry Watkins Skinner.  See Tex. Code Crim. Proc. art. 64.05.  Appellant's
execution is stayed pending the resolution of this appeal.
	Texas Code of Criminal Procedure Chapter 64, which provides for DNA testing,
has undergone several changes since its creation, but those changes have never been
reviewed in the particular context of this case.  Because the DNA statute has changed,
and because some of those changes were because of this case, we find that it would be
prudent for this Court to take time to fully review the changes in the statute as they
pertain to this case. 
	Furthermore, in denying the motion for DNA testing, the convicting court has
failed to enter determinations under Texas Code of Criminal Procedure article 64.03.  The
convicting court shall enter an order containing the relevant Article 64.03 determinations
within 15 days of the date of this order.  That order shall then be included within a
supplemental clerk's record, which record shall be forwarded to this Court within 30 days
of the date of this order.
	IT IS SO ORDERED THIS THE 7th DAY OF NOVEMBER, 2011.
Do not publish